                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                               Case No. 18-cv-05562-HSG
                                   8                   Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                          LEAVE TO FILE SURREPLY
                                   9             v.
                                                                                          Re: Dkt. No. 109
                                  10     SAN FRANCISCO COMMUNITY
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On March 10, 2020, Plaintiff Carolyn Escalante filed a Motion for Leave to File a Surreply

                                  15   (the “Motion”). Dkt. No. 109. Defendants have filed oppositions to the Motion. Dkt. Nos. 110,

                                  16   111. Having carefully reviewed and considered the Motion, it is hereby ordered that Plaintiff’s

                                  17   Motion is DENIED.

                                  18

                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/13/2020

                                  21                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
